Citation Nr: 0530278	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected chronic lower back syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO decision that 
assigned an increased rating of 20 percent for the service-
connected lower back syndrome, effective on March 25, 2002.  

In April 2004, the Board remanded the veteran's claim for 
additional development of the record.  

The Board also referred back to the RO the veteran's claim of 
service connection for residuals of meningitis.  It does not 
appear that the RO has adjudicated this issue, and as such, 
it is again referred back to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected lower back syndrome is not shown to 
have been manifested by a severe limitation of motion or 
functional loss due to pain prior to September 2002 or to be 
productive of a current restriction of forward flexion to 30 
degrees or less; ankylosis of thoracolumbar spine is not 
demonstrated; neither severe intervertebral disc syndrome or 
related incapitating episodes nor any current separately 
ratable neurological deficit is shown.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected lower back syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.20 (2004); 38 C.F.R. § 4.71a 
including Diagnostic Code 5295 (prior to September 23, 2002); 
38 C.F.R. § 4.71a including Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003); 38 C.F.R. § 
4.71a including Diagnostic Code 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the April 2004 and March 2005 letters, the May 
2003 Statement of the Case, and the July 2005 Supplemental 
Statement of the Case, the veteran and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised regarding her and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in August 2005, the veteran indicated 
in a signed statement that he stated his case completely, 
essentially informing VA that he had no further evidence to 
submit in support of his claim, and waiving RO consideration.  

As such, the Board notes that seeking further development of 
the case would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on Factual 
Background with no benefit flowing to the veteran); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran should be avoided).  


Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective on September 
23, 2002, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome, Diagnostic Code 
5293. See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective on 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003. However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000).  

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The former version of Diagnostic Code 5292 (spine, limitation 
of motion of, lumbar) provided the following levels of 
disability: 40 percent for severe; 20 percent for moderate; 
10 percent for slight.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

A 40 percent rating was provided for severe; recurring 
attacks with little intermittent relief.  Moderate; recurring 
attacks were provided a 20 percent rating and mild attacks 
were given a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).  

Diagnostic Code 5293, effective on September 23, 2002 to 
September 25, 2003, provides the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows: 60 percent with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; 40 percent with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; 20 
percent with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; 10 percent with incapacitating episodes having a 
total duration of 10 at least one week but less than 2 weeks 
during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
25, 2003).  

Under former Diagnostic Code 5295 (lumbosacral strain), the 
following levels of disability are included. 40 percent for 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; 20 percent with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; 10 percent with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows: (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 100 percent for unfavorable ankylosis of the entire 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 40 percent for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;  30 percent for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine;  20 percent 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;10 
percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003.  The current schedule for evaluating 
intervertebral disc syndrome provides the following:  
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: 60 percent with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; 40 percent with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; 20 percent with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; 10 
percent with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

Under Diagnostic Code 5295, a 40 percent disability 
evaluation was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Effective on September 26,2003, Diagnostic Code 5295 was 
renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Under that Diagnostic Code, lumbosacral strain is to 
be evaluated either under the new general rating formula for 
diseases and injuries of the spine.  


Analysis

The Board notes that in March 2002, the veteran filed a claim 
for an increased rating for service-connected chronic lower 
back syndrome.  At the time, the veteran had been receiving a 
10 percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295, effective from March 28, 1978, the 
date of his original claim.  

In a rating decision dated in September 2002, the RO granted 
an increased rating of 20 percent for the service-connected 
low back disability under DCs 5293-5295, effective from March 
25, 2002, the date of the increased rating claim.  

On VA examination in June 2002, the veteran had 90 degrees of 
lumbar flexion, 30 degrees of extension, and 30 degrees of 
lateral side bending, bilaterally.  While the examiner 
diagnosed the veteran with discogenic disease in the cervical 
and lumbar spine, there was no x-ray evidence of any disc 
space narrowing or other abnormalities.  

Diagnostic Code 5292 at that time rated lumbar spine 
disability based on limitation of motion.  Based on the VA 
examination prior to September 2002, the service-connected 
low back disability was not shown to have been manifested by 
severe limitation of motion or related functional loss due to 
pain.  As such, a rating higher than 20 percent these 
diagnostic criteria cannot be assigned based on these 
criteria.   

Likewise, under the old DC 5293 for intervertebral disc 
syndrome, as it existed prior to September 23, 2002, and in 
its revised form as it existed until September 25, 2003, the 
veteran is not entitled to a rating in excess of 20 percent.  
In this case, the facts do not establish that the veteran's 
service-connected low back disability meets the criteria for 
a 40 percent rating under either version of these criteria.  

Prior to September 23, 2002 and until September 25, 2003, the 
service-connected low back disability was manifested by 
constant pain and occasional sharp burning with no bowel 
involvement.  

In private medical records dated in July 2001, the veteran 
was diagnosed with low back pain with sciatica.  The X-ray 
studies of the lumbar spine showed an old T12 compression 
fracture with bone spurring, normal alignment and normal disc 
space height.  

In private physical therapy notes dated in February 2002, the 
veteran was noted to have occasional tingling in the left 
lower extremity to the knee with minimal complaints of pain 
on palpation at L1-L5.  

However, on VA examination in June 2002, the veteran did not 
report any symptoms or episodes of intervertebral disc 
syndrome.  The examiner reported the absence of spasm, and 
the veteran was negative for any neurological findings at any 
disc level.  

In November 2002, the veteran sought VA treatment for severe 
back pain radiating into the left leg.  Consequently, the 
veteran was referred for physical therapy.  In January 2003 
VA imaging studies of the lumbar spine the radiologist 
reported that the disc spaces of the lumbar spine were 
relatively preserved with some mild retrololisthesis of L4 on 
5.  

On VA spine examination in March 2003, the veteran was noted 
to complain of increasing low back pain with use of a TENS 
unit for pain.  The examiner reported mechanical low back 
pain without radiculopathy with history of traumatic injury 
that might have residuals of mild loss of motion.  

The veteran had 70 degrees of lumbar flexion, 20 degrees of 
extension, and 30 degrees of lateral side bending.  The X-ray 
studies of the lumbar spines showed mild spondylitic changes.  
Disc spaces were maintained with mild facet arthropathy.  

The Board notes that these facts do not establish that the 
veteran's service-connected low back disability reflected 
attacks of intervertebral disc syndrome or any periods of 
incapacitation that meet the criteria for a rating in excess 
of 20 percent under either the old or revised version of DC 
5293.  Likewise, these facts do not establish that the 
veteran is entitled to an increased rating under DC 5295 for 
lumbosacral strain.  

There is no evidence of severe lumbosacral strain with 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or joint 
space narrowing or irregularity.  In fact, the evidence shows 
the opposite with moderate limitation of motion of the lumbar 
spine and no radiographic evidence of disc space changes or 
degeneration.  

Turning to the most recent version of the spine regulations, 
the Board finds under the General Rating Formula, an 
increased rating also is not assignable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (vertebral fracture or 
dislocation), 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral or cervical strain), 5238 (spinal stenosis), 
5239 (spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine)(see also Diagnostic 
Code 5003).  See 38 C.F.R. § 4.7a, Diagnostic Codes 5235 to 
5242 (2005).  

On the most recent VA spine examination in April 2005, the 
veteran reported low back pain with pain occasionally 
radiating into the left leg.  The examiner noted that the 
veteran's range of motion of the lumbar spine was not 
affected by repetitive use and that he had no history of 
intervertebral disc syndrome in the past year.  

A history of flare-ups was noted to last from one week to ten 
days brought on by lifting.  The veteran had 40 degrees of 
flexion, 10 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation without pain.  The 
examiner noted no neurological findings, no motor weakness, 
or sensory findings.  The X-ray studies of the lumbar spine 
showed spondylitis throughout with facet arthropathy that the 
examiner opined was the probable cause of the veteran's back 
pain.  

In this regard, the facts do not establish any findings of 
favorable or unfavorable ankylosis or any limitation of 
motion of the thoracolumbar spine that would warrant a rating 
in excess of 20 percent.  In addition, a basis for the 
assignment of a separately ratable neurological deficit has 
not been presented.  

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In the April 2005examination report, the examiner indicated 
that while pain was observed throughout range of motion, the 
veteran's range of motion was not affected with repetitive 
use or exhibit an additional loss of range of motion due to 
pain, fatigue, weakness, or incoordination.   Also, symptoms 
such as incoordination have not been shown.  Accordingly, no 
further compensation under these provisions is warranted.  


ORDER

An increased rating in excess of 20 percent for the service-
connected lower back syndrome is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


